Citation Nr: 1627701	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to May 1993 with an additional 2 years, 9 months, 5 days of active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2014, the Board denied the claim for service connection for obstructive sleep apnea.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 memorandum decision, the Court vacated the March 2014 Board decision and remanded the case to the Board for readjudication.  

In November 2015, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's sleep apnea was caused by his service-connected sinusitis with allergic rhinitis.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, as secondary to service-connected sinusitis with allergic rhinitis, have been met.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

The Veteran has been diagnosed with obstructive sleep apnea.  He contends that his sleep apnea may have been caused or aggravated by his service-connected sinusitis and allergic rhinitis.  

The Veteran's service treatment records (STRs) are negative for reports of sleep apnea or any chronic sleep impairment; however, it is clear from a review of the STRs that he suffered from chronic nasal congestion as a result of his service-connected upper airway disabilities.  A September 1991 sinus x-ray showed chronic sinusitis in the right maxillary sinus, and the Veteran was treated for sinusitis and allergic rhinitis on multiple occasions during service.  

Post-service treatment records reflect a consistent pattern of treatment for nasal congestion and other symptoms of chronic sinusitis and allergic rhinitis.  A March 2000 CT scan of the Veteran's sinuses showed that he still had chronic sinusitis in his right maxillary sinus, which caused chronic nasal congestion; similar findings were noted on a February 2016 VA examination.  

In May 2005, the Veteran was evaluated for "possible" obstructive sleep apnea because of a 10 year history of snoring.  However, a polysomnogram to confirm the diagnosis of sleep apnea was not conducted until October 2009.  

In December 2010, the Veteran submitted a number of articles, which had been downloaded from various sites on the Internet, linking allergic rhinitis and/or sinusitis to obstructive sleep apnea.  

The Veteran was afforded a VA examination in February 2013, which concluded that the Veteran's sleep apnea was not caused or aggravated by his service-connected sinusitis and/or allergic rhinitis, because medical evidence did not support such a link.  The Court's April 2015 memorandum decision noted that this VA examination is inadequate, because it did not take into consideration the articles submitted by the Veteran, which purported that there was, in fact, a link between chronic upper airway congestion, such as that seen in allergic rhinitis and sinusitis, and obstructive sleep apnea.  Therefore, the February 2013 VA examination report is of no probative value and shall not be further discussed.  

In July 2015, the Veteran submitted an analysis by a private physician, Dr. D.A. as to the nature and etiology of his sleep apnea.  Dr. D.A. reviewed relevant evidence of record and concluded that it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated by his service-connected sinusitis and rhinitis.  In support of his conclusion, he pointed to medical literature indicating that the congestion and inflammation which results from chronic sinusitis and allergic rhinitis is a risk factor for increased upper airway resistance during sleep.  

A February 2016 VA examination and opinion found that it is less likely than not that the Veteran's sleep apnea was caused by his service-connected sinusitis and/or allergic rhinitis, because, if such were the case, the Veteran would experience difficulty falling asleep, not staying asleep; the Veteran asserted to the examiner that falling asleep is not an issue for him.  The examiner further found that there was no evidence of aggravation by a service-connected disability.    

Both Dr. D.A. and the VA examiner are medical doctors and competent to render an opinion in this matter.  In addition, both conclusions are based on a review of the record and the professional judgment of the examiner.  In addition, Dr. D.A. cited to medical literature to support his findings.  As a result, after further reflection, the Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's obstructive sleep apnea was proximately caused by his service-connected sinusitis with allergic rhinitis.    

Affording the benefit of the doubt to the Veteran regarding any countervailing evidence as to etiology, the Board finds his obstructive sleep apnea is proximately due to his service-connected sinusitis and allergic rhinitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted.

ORDER

Service connection for obstructive sleep apnea, as secondary to the service-connected sinusitis with allergic rhinitis, is granted. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


